CH ENERGY GROUP, INC. Computation of Ratio of Earnings to Fixed Charges EXHIBIT 12 (i) 2009 2008 Year Ended December 31, 3 Months 12 Months 3 Months Ended Ended Ended Earnings: ($000) Dec 31 Dec 31 Dec 31 2008 2007 2006 2005 2004 A. Net income from Continuing Operations $ 9,827 $ 34,427 $ 7,753 $ 32,609 $ 42,004 $ 44,173 $ 44,619 $ 42,438 B. Preferred Stock Dividends 242 970 242 970 970 970 970 970 C. Federal and State Income Tax 10,231 27,383 7,727 21,829 21,898 23,769 25,819 31,256 Less Income from Equity Investments 227 229 109 568 1,895 1,810 1,456 922 Plus Cash Distribution from Equity Investments 308 1,775 169 2,463 3,427 1,315 1,833 1,776 D. Earnings before Income Taxes and Equity Investments $ 20,381 $ 64,326 $ 15,782 $ 57,303 $ 66,404 $ 68,417 $ 71,785 $ 75,518 E. Fixed Charges Interest on Other-Long-Term Debt 5,770 20,999 5,454 20,518 18,653 16,425 13,826 11,488 Other Interest 1,447 3,996 1,229 5,054 4,379 3,622 2,577 5,517 Interest Portion of Rents(1) 251 1,043 241 1,220 1,278 1,112 1,077 1,192 Amortization of Premium & Expense on Debt 224 956 250 982 963 991 1,043 1,066 Preferred Stock Dividends Requirements of Central Hudson 458 1,659 385 1,525 1,423 1,405 1,454 1,594 Total Fixed Charges $ 8,150 $ 28,653 $ 7,559 $ 29,299 $ 26,696 $ 23,555 $ 19,977 $ 20,857 Less Preferred Stock Dividends Requirements of Central Hudson 458 1,659 385 1,525 1,423 1,405 1,454 1,594 F. Total Earnings $ 28,073 $ 91,320 $ 22,956 $ 85,077 $ 91,677 $ 90,567 $ 90,308 $ 94,781 Preferred Dividend Requirements: G. Allowance for Preferred Stock Dividends Under IRC Sec. 247 $ 242 $ 970 $ 242 $ 970 $ 970 $ 970 $ 970 $ 970 H. Less Allowable Dividend Deduction (31 ) (127 ) (31 ) (127 ) (127 ) (127 ) (127 ) (127 ) I. Net Subject to Gross-Up 211 843 211 843 843 843 843 843 J. Ratio of Earnings before Income Taxes and Equity Inv. To Net Income (D/(A+B)) 2.024 1.817 1.974 1.707 1.545 1.516 1.575 1.740 K. Preferred Dividend (Pre-tax) (I x J) 427 1,532 417 1,439 1,303 1,278 1,327 1,467 L. Plus Allowable Dividend Deduction 31 127 31 127 127 127 127 127 M. Preferred Dividend Factor $ 458 $ 1,659 $ 448 $ 1,566 $ 1,430 $ 1,405 $ 1,454 $ 1,594 N. Ratio of Earnings to Fixed Charges (F/E) 3.4 3.2 3.0 2.9 3.4 3.8 4.5 4.5 (1) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor.
